 Case 2:18-bk-20151-ER       Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16        Desc
                               Main Document    Page 1 of 8


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK, TWEED, HADLEY & McCLOY LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Proposed Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                         UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                             Lead Case No. 18-20151
                                                        Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                CASE NO.: 2:18-bk-20162-ER
                                                        CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                      CASE NO.: 2:18-bk-20164-ER
12
                                                        CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.   CASE NO.: 2:18-bk-20167-ER
                                                        CASE NO.: 2:18-bk-20168-ER
14                                                      CASE NO.: 2:18-bk-20169-ER
     Affects:                                           CASE NO.: 2:18-bk-20171-ER
15                                                      CASE NO.: 2:18-bk-20172-ER
                                                        CASE NO.: 2:18-bk-20173-ER
      All Debtors                                      CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.         CASE NO.: 2:18-bk-20176-ER
17    Saint Louise Regional Hospital                   CASE NO.: 2:18-bk-20178-ER
      St. Francis Medical Center                       CASE NO.: 2:18-bk-20179-ER
18    St. Vincent Medical Center                       CASE NO.: 2:18-bk-20180-ER
      Seton Medical Center                             CASE NO.: 2:18-bk-20181-ER
19    O’Connor Hospital Foundation                     Chapter 11 Cases
20    Saint Louise Regional Hospital
     Foundation                                         Hon. Ernest M. Robles
21    St. Francis Medical Center of
     Lynwood Foundation                                 OFFICIAL COMMITTEE OF
22    St. Vincent Foundation                           UNSECURED CREDITORS’
                                                        RESPONSE TO DEBTORS’ MOTION
      St. Vincent Dialysis Center, Inc.                TO REJECT HEALTH SYSTEM
23    Seton Medical Center Foundation                  MANAGEMENT AGREEMENT WITH
24    Verity Business Services                         INTEGRITY HEALTHCARE, LLC
      Verity Medical Foundation                        [DKT. 254]
25    Verity Holdings, LLC
      De Paul Ventures, LLC
26    De Paul Ventures - San Jose
     Dialysis, LLC
27

28                 Debtors and Debtors In Possession.
 Case 2:18-bk-20151-ER        Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16             Desc
                                Main Document    Page 2 of 8


 1                 The Official Committee of Unsecured Creditors of Verity Health System of

 2   California, Inc., et al. (the “Committee”) appointed in connection with the chapter 11 cases of the

 3   above-captioned debtors and debtors-in-possession (the “Debtors”), hereby submits this response

 4   (the “Response”) to the Debtors’ Motion to Reject Health system Management Agreement with

 5   Integrity Healthcare, LLC (the “Motion”) [Docket No. 254].

 6                 Having reviewed and considered the Motion, the Committee hereby states that it has

 7   no objection to the Motion.

 8

 9
     DATED: October 3, 2018                        MILBANK, TWEED, HADLEY & McCLOY
10
                                                     /s/ Mark Shinderman
11                                                 GREGORY A. BRAY
                                                   MARK SHINDERMAN
12                                                 JAMES C. BEHRENS
13                                                 Proposed Counsel for the Official Committee of
                                                   Unsecured Creditors of Verity Health System of
14                                                 California, Inc., et al.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
        Case 2:18-bk-20151-ER                     Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16                                      Desc
                                                    Main Document    Page 3 of 8


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

2029 Century Park E, 33rd Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify):
OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ RESPONSE TO DEBTORS’ MOTION TO REJECT HEALTH
SYSTEM MANAGEMENT AGREEMENT WITH INTEGRITY HEALTHCARE, LLC [DKT. 254]
        __________________________________________________________________________________________
_________________________________________________________________________________________________
_________________________________________________________________________________________________
____________________________________________________________will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 3, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 3, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 3, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 3, 2018 Ricky Windom                                                                   /s/ Ricky Windom
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
      Case 2:18-bk-20151-ER         Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16   Desc
                                      Main Document    Page 4 of 8


                                             SERVICE LIST
                                               (Via NEF)


alicia.berry@doj.ca.gov
ann.sandor@workday.com
ElrodJ@gtlaw.com
bankruptcycourtnotices@unioncounsel.net
erich@unioncounsel.net
tmainguy@unioncounsel.net
cgray@unioncounsel.net
bbennett@jonesday.com
bflorence@local39.org
bphillips@cochlear.com
brad.hamman@sodexo.com
branchd@ballardspahr.com
grossn@ballardspahr.com
Brian@brdcpas.com
ccameron@vaneck.com
Charles.Kim@nantworks.com
clark.whitmore@maslon.com
darryl.laddin@agg.com
david.lemke@wallerlaw.com
DKirk@carltonfields.com
ryant@carltonfields.com
dmiller@seiu-uhw.org
driley@allenmatkins.com
DSBleck@mintz.com
LWeiser-Varon@mintz.com
gbray@milbank.com
mshinderman@milbank.com
jbehrens@milbank.com
gshlionsky@rosemawr.com
jmorrone@rosemawr.com
elevesque@rosemawr.com
hatty.yip@usdoj.gov
jkim@kellerbenvenutti.com
jkohanski@bushgottlieb.com
dahdoot@bushgottlieb.com
kprestegard@bushgottlieb.com
jstrabo@mwe.com
kskogstad@calnurses.org
ndaro@calnurses.org
Mark.v.birkholz@wellsfargo.com
Corbin.B.Connell@wellsfargo.com
mmortimer@sycr.com
mneubauer@carltonfields.com
ljohnson@stvincentipa.com
dkirk@carltonfields.com
ms@swllplaw.com
msweet@foxrothschild.com
nschultz@foxrothschild.com
PDWELLER@AETNA.COM
      Case 2:18-bk-20151-ER    Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16   Desc
                                 Main Document    Page 5 of 8


PJRicotta@mintz.com
purkey@purkeyandassociates.com
ramkraut@foxrothschild.com
rgerber@lordabbett.com
Rich@TrodellaLapping.com
Robert_f_auwaerter@vanguard.com
sandra.spivey@usbank.com
SBSE.Insolvency.Balt@irs.gov
seb@blakeleyllp.com
SECBankruptcy-OGC-ADO@SEC.GOV
SReed@medline.com
strollo.michael@pbgc.gov
trisha.monesi@capstonelawyers.com
virginia.housum@umb.com
Wsmith@mwe.com
ncoco@mwe.com
mpreusker@mwe.com
mplevin@crowell.com
jkohanski@bushgottlieb.com
dahdoot@bushgottlieb.com
kprestegard@bushgottlieb.com
mneubauer@carltonfields.com
sberman@slk-law.com
ikallick@manatt.com
edreyfuss@wendel.com
gek@lnbyb.com
keckhardt@huntonAK.com
mrowe@dsrhealthlaw.com
NWolf@hansonbridgett.com
Ecf@stjames-law.com
bngo@fortislaw.com
info@fortislaw.com
streusand@slollp.com
mfletcher@frandzel.com
gwarrington@frandzel.com
      Case 2:18-bk-20151-ER         Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16   Desc
                                      Main Document    Page 6 of 8


                                             SERVICE LIST
                                             (First Class Mail)

Verity Health System of California, Inc.
2040 E. Mariposa Avenue
El Segundo, CA 90245

Samuel R. Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017
       Case 2:18-bk-20151-ER        Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16   Desc
                                      Main Document    Page 7 of 8




                                                   SERVICE LIST
                                                   (Overnight Mail)


The Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560/Courtroom 1568
Los Angeles, CA 90012-3300
      Case 2:18-bk-20151-ER        Doc 382 Filed 10/03/18 Entered 10/03/18 11:17:16   Desc
                                     Main Document    Page 8 of 8


                                              SERVICE LIST
                                                (Via Email)



Attorneys for Chapter 11 Debtors and Debtors In Possession:
Samuel R. Maizel – samuel.maizel@dentons.com
John A. Moe, II – john.moe@dentons.com
Tania M. Moyron – tania.moyron@dentons.com
